GREG        A B B O T T




                                                October 3 1,2007


The Honorable Rick Perry                                  Opinion No. GA-0578
Governor of Texas
Post Office Box 12428                                    Re: Whether a vacancy exists in the newly-created
Austin, Texas 787 11                                     444th and 445th Judicial Districts, and if so,
                                                         whether those positions are required to be funded
                                                         (RQ-0629-GA)

Dear Governor Perry:

      You ask two questions about the creation and funding of two new district courts for Cameron
County, Texas:

                  1. As of the effective date of the statute, are the courts [for the
                  444th and 445th Judicial Districts] created such that the Governor can
                  make an appointment to either or both courts?

                  2. If a vacancy does exist and a judge assumes the seat either by
                  appointment or election are the courts required to be funded, and is
                  the judge's salary required to be paid?'

         As you note, the 444th and 445th Judicial Districts were created by Senate Bill 1951. See
Act of May 28,2007, 80th Leg., R.S., ch. 1342, $5 6, 10,2007 Tex. Sess. Law Serv. 4547,4549,
455 1. Both districts are conterminous with the geographical boundaries of Cameron County. Id.
Each court "is created on the effective date" of the relevant sections of the act: September 1,2007
for both courts. Id. $ 6 , at 4549,s 10, at 455 1,§ 25, at 4567. The Election Code expressly provides
that "[ilf a new office is created, a vacancy occurs on the effective date of the Act of the legislature
creating the office or on the date the order creating the office is adopted." TEX.ELEC.CODEANN.
$ 2 01.027 (Vernon 2003). At present, a vacancy exists in both courts, and "[wlhen a judicial district
is created by amendment to [subchapter C, chapter 24 of the Government Code], the governor shall
appoint a qualified person to the office of district judge." TEX.GOV'TCODEANN.$ 24.3 1 1 (Vernon
2004); see also TEX.CONST.art. V, $ 28 (Governor's authority to fill district court vacancies until
the next succeeding general election). Thus, in answer to your first question, courts for the 444th
and 445th Judicial Districts were created on September 1,2007, such that the Governor shall make
an appointment to each court.


         'Letter from Honorable Rick Perry, Governor of Texas, to Honorable Greg Abbott, Attorney General of Texas
(Sept. 24,2007) (on file with the Opinion Committee, also available at http://www.oag.state.tx.us) [hereinafter Request
Letter].
The Honorable Rick Perry - Page 2                   (GA-0578)



        You also ask whether, after the vacancies have been filled, "the courts [are] required to be
funded and . . . [each] judge's salary required to be paid." Request Letter, supra note 1, at 1. We
first consider whether a person appointed as district judge of either court is entitled to a salary from
the state. Article V, section 7 of the Texas Constitution specifically mandates that district judges
receive "an annual salary to be fixed by the Legislature." TEX.CONST.art. V, $ 7; see also id. art.
V, $ 1-a(1) (the Legislature shall provide for compensation of judges of appellate, district, and
criminal district courts). Whether a district judge is elected or appointed, his right to a salary for
services performed is of constitutional dimension under article V, section 7.

       Another constitutional provision, however, authorizes the Legislature to require prior
approval for the expenditure of state funds. See TEX. CONST.art. XVI, $ 69. In 1985, the
Legislature proposed, and the voters adopted, the following constitutional amendment:

                 Sec. 69. The legislature may require, by rider in the General
                 Appropriations Act or by separate statute, the prior approval of the
                 expenditure or the emergency transfer of any funds appropriated to
                 the agencies of state government.

Id. * For purposes of the present inquiry, the relevant portion of article XVI, section 69 relates to "the
prior approval of the expenditure . . .of any funds appropriated to the agencies of state government."
Id. (emphasis added). The Legislature may require prior approval of any appropriated expenditure
either "by rider in the General Appropriations Act or by separate statute." Id. The same regular
session of the Legislature that proposed the amendment that became article XVI, section 693 also
added what was then Rider 8 to the appropriation for the "Judiciary Section, Comptroller's
Department," in the General Appropriations Act. See General Appropriations Act, 69th Leg., R.S.,
ch. 980, art. IV-27, 1985 Tex. Gen. Laws 3349, budget p. 443. The most recent General
Appropriations Act contains that same rider, now denominated Rider 4:

                 Sec. 4. Restriction. New District Courts. No new district court
                 may be funded until it has been approved by the commissioners court
                 of the county or a majority of counties in the district.

General Appropriations Act, 80th Leg., R.S., ch. 1428, art. IV-37, $4,2007 Tex. Sess. Law Serv.
4897,5399.

       A rider may restrict the expenditure only of those monies appropriated by the funding to
which the rider is attached. See Tex. Att'y Gen. Op. Nos. MW-498 (1982), V-1254 (195 I), V-1253


        'One purpose-the budget execution aspect of the amendment-permits "the emergency transfer of any finds
appropriated to the agencies of state government." TEX.CONST.art. XVI, 5 69. Under this portion of the provision, as
implemented by chapter 3 17 of the Government Code, the Governor or the Legislative Budget Board may, under
appropriate circumstances, transfer finds among the agencies of state government. See generally TEX.GOV'TCODE
ANN.55 3 17.002-.005 (Vernon 2005).

        3See Tex. H.R.J. Res. 72, 69th Leg., R.S., 1985 Tex. Gen. Laws 3370.
The Honorable Rick Perry - Page 3                   (GA-0578)



(1951) (rider may detail, limit, or restrict funds "therein appropriated"). Rider 4 relates to the
appropriation of funds to the Comptroller for the state's portion of the payment of the salaries of
district judges and comports with the language of article XVI, section 69 in permitting the
Legislature to require "the prior approval of the expenditure . . . of any funds appropriated to the
agencies of state government." TEX.CONST.art. XVI, 5 69.

        The Rider indicates that "[nlo new district court may be funded" unless and until the funding
for the court, i.e., the $125,000 per court affected by the Rider, has been "approved by the
commissioners court of the county." General Appropriations Act, 80th Leg., R.S., ch. 1428, art. IV-
37, 5 4, 2007 Tex. Sess. Law Serv. 4897, 5399.4 The specific appropriation for the courts of the
444th and 445th Judicial Districts is found in section 19.46 of article IX, which relates to "additional
contingency and other provisions":

                 Sec. 19.46. Contingency for Senate Bill 1951 or House Bill 4139.
                 Contingent upon passage of Senate Bill 1951, House Bill 4139, or
                 similar legislation relating to the creation of judicial districts, the
                 creation of the office of district attorney in certain counties, and the
                 election and duties of certain district attorneys in certain counties, by
                 the Eightieth Legislature, Regular Session, the Judiciary Section,
                 Comptroller's Department is appropriated an amount estimated to be
                 $892,686 for fiscal year 2008 and an amount estimated to be
                 $947,113 for fiscal year 2009 from the General Revenue Fund and an
                 amount estimated to be $634,8 19 for fiscal year 2008 and an amount
                 estimated to be $679,350 for fiscal year 2009 from Judicial Fund No.
                 573 to implement the provisions of this legislation. Also contingent
                 on passage of Senate Bill 1951, House Bill 4139, or similar
                 legislation, the "Number of Full-Time-Equivalent Positions (FTE)"
                 for the Judiciary Section, Comptroller's Department is hereby
                 increased by 12.0 FTEs in fiscal year 2008 and 12.7 FTEs in fiscal
                 year 2009 for the new district courts and new district attorney
                 (estimated to be 12.7 FTEs).

Id. art. 1 x 4 5 , at 5771. Senate Bill 1951, in turn, expressly provides that these two courts were
created on September 1, 2007. See Act of May 28, 2007, 80th Leg., R.S., ch. 1342, $5 6, 10,25,
2007 Tex. Sess. Law Serv. 4547, 4549, 4551, 4567 (to be codified at TEX. GOV'TCODEANN.
$5 24.589, .640).
       As we have indicated, article V, section 7 of the Texas Constitution requires that a district
judge receive "an annual salary to be fixed by the Legislature." TEX.CONST.art. V, 4 7. In this
instance, article XVI, section 69, which permits the Legislature to require the prior approval of


         4While the word "it" in Rider 4 may arguably be ambiguous, we construe the word as referring to "funding"
rather than "court" because that meaning more closely comports with the term "expenditure" as used in article XVI,
section 69.
The Honorable Rick Perry - Page 4              (GA-0578)



appropriated funds, and Rider 4, which is derived therefrom, are in irreconcilable conflict with article
V, section 7 to the extent that the Rider permits the Commissioners Court of Cameron County to
withhold the state's portion of the salaries for the judges of the 444th and 445th Judicial District
Courts.

        To reconcile these constitutional provisions, we are guided by established rules of
constitutional construction. We construe the Texas Constitution as a whole, "and all amendments
thereto must be considered as if every part had been adopted at the same time and as one instrument,
and effect must be given to each part of each clause, explained and qualified by every other part."
Purcell v. Lindsey, 3 14 S.W.2d 283,284 (Tex. 1958) (quoting Gibert v. Kobbe, 70 N.Y. 361 (N.Y.
1877)). Additionally, "[nlo part of the Constitution should be given a construction which is
repugnant to expressed authority contained in another part, if its language fairly admits of any other
interpretation." Collingsworth County v. Allred, 40 S.W.2d 13, 16 (Tex. 1931). Finally, "'[wlhen
one section of the constitution expresses a general intention to do a particular thing, and another
section expresses a particular intention incompatible with the general intention, the particular
intention is to be considered in the nature of an exception."' County of Harris v. Sheppard, 291
S.W.2d 721,726 (Tex. 1956) (quoting Smith v. Grayson County, 44 S.W. 921,923 (Tex. Civ. App.
 1897, writ ref d)).

       If the Legislature's general authority to require prior approval of expenditures under article
XVI, section 69 is construed to deny a district judge's entitlement to a salary from state funds that
have been appropriated for that purpose, then the constitutional mandate in article V, section 7 is
rendered nugatory. Following established principles of constitutional construction, the specific
provision of article V, section 7, entitling a district judge to an annual salary, must prevail as an
exception to the Legislature's general authority to require prior approval of expenditure of state
funds. See id. at 726 (specific provision acts as an exception to more general provision).

        This conclusion is also dictated by principles of statutory construction. See Tex. Att'y Gen.
Op. No. GA-0016 (2003) at 5 ("Rules applicable to the construction of statutes also apply to the
construction of items of appropriations and riders."). The "later-in-time" rule provides that when
two bills enacted at the same session of the Legislature are repugnant and irreconcilable, the one
approved last repeals the other to the extent of the repugnancy. See Wright v. Broeter, 196 S.W.2d
82,85 (Tex. 1946); see also Exparte Jesus De La 0,227 S.W.2d 212,213 (Tex. Crim. App. 1950)
(when two acts passed at the same legislative session cannot be reconciled, the later will prevail over
the earlier). As we have noted, Senate Bill 1951, creating the two judicial districts in Cameron
County, effective September 1,2007, is based upon the authority of article V, section 7 of the Texas
Constitution, which contemplates the creation of district courts and the payment of the salaries of
the judges who fill those positions. Likewise, Rider 4 is authorized by article XVI, section 69 of the
constitution. Rider 4, by providing that "[nlo new district court may be funded until it has been
approved by the commissioners court of the county," operates, in effect, to grant to a commissioners
court a functional veto over the existence of those courts. The General Appropriations Act,
The Honorable Rick Perry - Page 5                 (GA-0578)



including Rider 4, was enacted on May 27, 2007.5 Senate Bill 1951 was enacted on May 28, 2007.6
Thus, Senate Bill 1951, the later-enacted provision, prevails over Rider 4, to the extent of any
repugnancy.

        Moreover, Senate Bill 1951 itself contains several provisions that create judicial districts
subsequent to September 1,2007. See, e.g., Act of May 28,2007, 80th Leg., R.S., ch. 1342, 5 4,
2007 Tex. Sess. Law Serv. 4547,4549 (creatingthe 429th Judicial District of Collin County effective
January 1, 2009); id. 5 3, at 4558 (creating the 423rd Judicial District of Bastrop County effective
October 1,2007); id. 5 1, at 4547 (creating the 397th Judicial District of Grayson County (effective
September 15, 2008) (emphasis added). As we have explained, the 444th and 445th Judicial
Districts were created on September 1, 2007, the effective date of Senate Bill 1951. These
contrasting provisions demonstrate that the Legislature knows how, within the same bill, to specify
different effective dates for different districts, and that, with regard to the 444th and 445th Judicial
Districts, it chose to make the effective date September 1,2007. See Laidlaw Waste Sys., Inc. v. City
of Wilmer, 904 S.W.2d 656,659 (Tex. 1995) (every word of a statute "must be presumed to have
been used for a purpose" and every word excluded "must also be presumed to have been excluded
for a purpose").

        For all these reasons, the courts for the 444th and 445th Judicial Districts have been created,
and the state's portion of the salaries for the individuals who will serve as judges of those courts has
been provided for by the Texas Constitution.

         As to the county's portion of the funding for these courts, including such items as
supplemental salary payments, housing, staff, and supplies, the answer is less clear-cut. Section
24.605 of the Government Code specifically provides that the relevant county commissioners court
must provide the facilities and personnel to operate a Family District Court. TEX.GOV'TCODEANN.
$24.605(b) (Vernon 2004); id. 5 29.954 ("commissioners court of a county that is newly included
in a judicial district by reapportionment under this subchapter shall provide suitable quarters,
facilities, and personnel for the district court of the judicial district"). One court has evaluated the
extent to which the separation of powers principle and the common law require courts to be funded
by counties. In District Judges of the 188th Judicial District v. Gregg County Judge, certain district
judges sought to compel the commissioners court to fund increased salaries for court personnel and
to implement a court administration system for the county. Dist. Judges v. Gregg County Judge, 657
S.W.2d 908 (Tex. App.-Texarkana 1983, writ ref d n.r.e.). The court recognized the inherent
power of the judicial branch "to require the legislative and executive branches to provide essential
 staffing and facilities for it to properly perform its judicial functions." Id. at 909 (citing Vondy v.
Comm 'rs Court of Uvalde County, 620 S.W.2d 104, 108-09 (Tex. 1981); Eichelberger v.
Eichelberger, 582 S.W.2d 395 (Tex. 1979)). The court further explained:



        'General Appropriations Act, 80th Leg., R.S., ch. 1428,2007 Tex. Sess. Law Sew. 4897, 5399, 5818.

         6Act ofMay 28,2007, 80th Leg., R.S., ch. 1342, $4 6, 10,25,2007 Tex. Sess. Law Sew. 4547, 4549,4551,
4967 (to be codified at TEX.GOV'TCODEANN. $9 24.589, .640).
The Honorable Rick Perry - Page 6               (GA-0578)



                For this separation of powers principle to operate effectively as
                intended, there must be a reasonable and proper exercise of power by
                each branch and a harmonious cooperation among the three. The
               judiciary is especially vulnerable to a breakdown of this cooperation,
               because it depends entirely upon the legislative and executive
                branches for its funding and for the practical enforcement of its
                decrees, and it has little effective recourse when those branches are
                derelict in their duties toward it. When, therefore, the necessary spirit
                of cooperation fails[,] the judiciary must resort to its inherent power
                to insure that it will have the means to discharge its responsibilities.
                The power is inherent by virtue of the very fact that the judiciary has
                been created and has been given constitutional duties. The power is
                not unlimited, however, especially in the area of government
               jnances.

Id. (emphasis added) (citations omitted).

       This last sentence caused the court to suggest a possible remedy:

                The raising of revenue and the allocation of financial resources
                among all government entities is initially and primarily the
                responsibility of the legislative branch of government, and sound
                public policy considerations demand that when the judiciary seeks to
                use its inherent power to overcome this peculiar prerogative of the
                Legislature, it be held to a high standard and assume the burden of
                showing that the funds sought to be compelled are essential for the
                holding of court, the efficient administration of justice, or the
                performance of its constitutional and statutory duties. . . .

                The Texas Constitution has invested the Legislature with the
                authority to provide for and compensate all public officers and agents
                not provided for in the Constitution itself, and the Legislature has in
                turn delegated to the Commissioners Court of Gregg County the
                responsibilityfor setting the salaries of county employees paid wholly
                from county funds. By virtue of its express constitutional and
                statutory authority in this area, then, it is the county's actions which
                have a presumption of validity, and they are subject to being
                abrogated only upon a showing of essentiality.

Id. at 909-1 0 (emphasis added) (citation and footnotes omitted). The court concluded that "because
any departure from the separation of powers doctrine mandated by the constitution is so drastic, such
a step should be taken only on the basis of a detached and objective finding of essentiality." Id. at
910. In the case before it, the court held that the district judges had "failed to establish the required
essentiality," and that, "[albsent such proof there was no basis for the exercise of inherent power."
Id.
The Honorable Rick Perry - Page 7              (GA-0578)



        Whether the Commissioners Court, in the situation you pose, must supply to each court a full
staff and other perquisites at this time, or whether the courts' needs may be met by some other
practical arrangement, is a question of essentiality, which requires factual determinations that cannot
be resolved in an attorney general opinion. See Tex. Att'y Gen. Op. No. GA-0463 (2006) at 2 (the
Attorney General "cannot resolve questions of fact in the opinion process").
The Honorable Rick Perry   -   Page 8



                                        S U M M A R Y

                      The courts for the 444th and 445th Judicial Districts were
              created on September 1,2007, and a vacancy currently exists in each
              court such that the Governor is required to make an appointment
              to each court. By virtue of article V, section 7 of the Texas
              Constitution, persons appointed as judges of the 444th and 445th
              Judicial Districts are entitled to an annual state salary. The degree to
              which the judges are at this time entitled to supplemental salary
              payments, office space, staffing, and other perquisites of office
              depends upon a showing of essentiality, which requires factual
              determinations not amenable to the opinion process.




                                             A
                                              Very tru yours,



                                            'GREG        WOTT
                                             Attorney General of Texas


KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee